Citation Nr: 0837778	
Decision Date: 11/03/08    Archive Date: 11/10/08

DOCKET NO.  05-00 223A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a bilateral foot 
disability, claimed as calluses and blisters.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel




INTRODUCTION

The claimant was a member of the Virginia Army National Guard 
from January 1978 to April 1981.  He had periods of active 
duty for training (ACDUTRA) from March 1978 to June 1978, in 
June 1979, and in June 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Columbia, South Carolina, RO, which denied service connection 
for a bilateral foot disability.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Here, VA has 
not fully complied with its duties under the VCAA.  

First, the notice provided to the claimant regarding his 
claim was inadequate.  In June 2003, the RO informed the 
claimant that new and material evidence was required to 
reopen his previously denied claim.  His claim of service 
connection for a bilateral foot problem was previously denied 
in a June 1994 rating decision.  In order to be adequate, the 
notice needed to define the concept of new and material 
evidence, specify the grounds for the prior denial, and 
inform the claimant of the elements of the underlying claim 
of service connection.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The notice must also inform the claimant of what 
evidence and information remains necessary to substantiate 
his claim, and the respective responsibilities of VA and the 
claimant in obtaining such.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The Board notes that notice regarding new and material 
evidence is not actually required in this case, as the 
regulatory provisions governing reopening claims provide that 
where new evidence consists of service records not previously 
associated with the claim, the issue must be reconsidered.  
38 C.F.R. § 3.156(c).  The RO obtained additional records 
from the Virginia Army National Guard in connection with this 
claim which established additional periods of ACDUTRA.  Any 
error with respect to the need for new and material evidence 
is therefore harmless.

The June 2003 notice, however, also failed to discuss the 
elements of the underlying service connection claim.  Later 
correspondence did discuss the need to establish a disease or 
injury in service, a current disability, and a nexus between 
the two, but did so in the context of other claimed 
disabilities.  A review of the submissions and argument from 
the claimant does not show that the claimant understood the 
deficiencies in his claim, and therefore a remand is required 
to provide adequate notice.  This need is magnified by the 
fact that the initial decision and statement of the case deny 
the claim on different, though related, grounds.  One 
discusses the lack of qualifying service, while the other 
addresses the medical evidence.  Due to the potential for 
confusion on the part of the claimant and his apparent lack 
of understanding, additional, clear notice is required.

Second, additional evidentiary development is required.  As 
was noted above, the claimant has various periods of ACDUTRA 
during his enlistment in the National Guard.  Service 
treatment records have been obtained for the initial period 
in 1978, and the RO has certified that no additional record 
are available.  A review of the claims file, however, reveals 
that the claimant has alleged clinical treatment at base 
hospitals at Fort Jackson, South Carolina, and Fort Benning, 
Georgia, in 1978 during his ACDUTRA.  The RO has not made all 
reasonable efforts to investigate these possible sources of 
treatment records.  A remand is required for requests for 
clinical records from both hospitals from March to June 1978.  
38 C.F.R. § 3.159(c)(2).


Accordingly, the case is REMANDED for the following action:

1. The appellant should be provided the 
notice required under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), as well 
as Court precedent, regarding claims of 
service connection.

2.  Make requests via PIES for clinical 
records of treatment of the claimant from 
Martin Army Hospital at Fort Benning, 
Georgia, and from the base hospital at 
Fort Jackson, South Carolina, for the 
period of March 1978 to June 1978.

3.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claim on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the claimant and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless he is 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

